Action in Cuyahoga Common Pleas in which Myrtle B. Stone et al, children of Stephen H. Langshaw, deceased, sought to set aside their father’s will, on the grounds of alleged mental incapacity and undue influence. The jury in the trial court found for the contestants.
The Court of Appeals affirmed the judgment but mentioned the fact that “The most impressive feature of such evidence as offered by the contestants is its apparent lack of detail, particularly as to any facts or. circumstances from, which the witnesses testifying would be justified in deducing the opinions and conclusions which they were permitted to give to the jury.” The court also stated, however, that “It seems l-easonable to assume from all the admitted surroundings and circumstances of the case that more proof of the testator’s alleged mental condition — would have been available to the contestants. However, the jury heard testimony of a few witnsses who, in positive and unqualified terms, testified to a lack of mental capacity of the testator.”
The court, following French v. Millard, 2 OS 53, held that a mere disagreement between the reviewing court and the jury, was not sufficient to warrant setting aside the finding.
Plaintiff herein claims that the Court of Appeals erred in this view and that the verdict should be set aside.